DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-15, and 17-20 are objected to because of the following informalities:
As to claim 1, in line 11 of the claim, the Examiner suggests amending the limitation “one or more of the system parameters and the one or more the firmware images” as such, ‘one or more 
As to claim 4, the acronym QSPI has already been spelled out for the claim set within claim 3 and can be used throughout the claim set; therefore, the language “quad SPI (QSPI)” in line 2 of claim 4 can be replaced with just the ‘QSPI’ acronym for brevity. The same correction should be made in claims 11, 14, 15, and 20.
As to claims 17-20, correct the dependency from “claim 15” to claim 16 which is the “method” embodiment.
As to claim 17, in line 2 of the claim, correct “the ISP switch” to ‘an ISP switch’ because this is the first instance of the limitation within the claim and the parent claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Titley et al. (US Pub. No. 2014/0189622), hereinafter referred to as Titley, in view of Ho et al. (US Patent No. 6076161), hereinafter referred to as Ho, further in view of Olarig et al. (US Pub. No. 2019/0278586), hereinafter referred to as Olarig.
Referring to claims 1 and 9, Titley discloses a system, comprising: a field programmable gate array (FPGA) circuit (fig. 1, [0014]) including: an in-system programming (ISP) manager configured to execute one or more instructions of an ISP state machine (FPGA 100 also can include an embedded processor and one or more memory blocks....each time the FPGA is powered on, some logic retrieves the programming bits from a memory (e.g., FLASH memory) also on the board; [0043]) on a central processing unit (CPU) of the FPGA (FPGA logic blocks 102 can be configured...to perform as complete microprocessors or processor cores, [0039]), memory configured to store ISP program registers (FPGAs are based on static random-access memory (SRAM)...configuration RAMs or "CRAMS." The programming bits programmed into the CRAMs (e.g., on power-up or during partial reconfiguration) to implement a circuit design such as an IP block are also referred to as the "configuration settings.", [0041]) and ISP status & control registers (bits in the CRAMs 322 dictate which logical operation or function is to be performed by the LUT 220... Other CRAMs 322 control or dictate the configuration of the switches 106 and the routing architecture 108 including the routing between logic blocks, [0041-0042]), and one or more buffers (a boundary LUT can be defined logically as a single input buffer, [0051]) configured to store packets from a host (CAD tool...route particular signals to particular boundary LUTs, [0051]; fig. 15, [0083]).
While Titley discloses the ISP manager being configured to detect an ISP mode and executing the ISP state machine using the ISP program registers and ISP status & control registers (logic that caused the FPGA to enter the configuration mode, or some other logic on the board, such as a controller or memory controller, then retrieves the programming bits from the non-volatile memory and provides the retrieved programming bits to the FPGA 100. Logic within the FPGA 100 then programs the bits into the appropriate CRAMs; [0042]) and one or more of the system parameters stored on an external non-volatile memory (NVM) external to the FPGA circuit (programming file is then stored in, for example, an external non-volatile memory (e.g., Flash) on the same board as the physical FPGA device...logic on the board is configured to cause the FPGA to enter a programming or configuration mode, to retrieve the programming bits from the non-volatile memory, and to load the retrieve programming bits into the FPGA device. Logic within the FPGA device then loads the programming bits into the appropriate CRAMs; [0062]), Titley does not appear to explicitly disclose the mode detection in response to receiving a signal from an ISP switch, update one or more FPGA CPU control registers with one or more of the firmware images.
However, Ho teaches the mode detection in response to receiving a signal from an ISP switch (fig. 3, ISP/USER MODE DETECT 240; Mode indicator pin 220 is driven by...a switch, col. 6, lines 25-35).
Furthermore, Olarig discloses update one or more FPGA CPU control registers with one or more of the firmware images (receiving...a firmware image...flashing, by the firmware upgrade module, a processor firmware storage with the processor firmware image; and flashing, by the firmware upgrade module, a programmable logic of the FPGA with the RTL firmware image; [0024])
Titley, Ho, and Olarig are analogous art because they are from the same field of endeavor, circuit design and programming.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Titley, Ho, and Olarig before him or her, to modify the circuit programming of Titley to include the ISP mode handling of Ho and the firmware upgrade module of Olarig in order to provide independence between modes and streamline upgrades.
The suggestion/motivation for doing so would have been provide independence and streamlining of programming operations (Ho: col. 2, lines 60-65; Olarig: [0044]).
Therefore, it would have been obvious to combine Titley, Ho, and Olarig to obtain the invention as specified in the instant claim.

As to claim 2, the combination of Titley, Ho, and Olarig discloses an in-system programming (ISP) mode detector configured to detect an ISP mode in response to receiving an ISP signal from an ISP switch (Ho: fig. 3, ISP/USER MODE DETECT 240; Mode indicator pin 220 is driven by...a switch, col. 6, lines 25-35). The suggestion/motivation to combine remains as indicated above.

As to claims 3 and 10, combination of Titley, Ho, and Olarig discloses the external NVM (Titley: programming file is then stored in, for example, an external non-volatile memory (e.g., Flash); [0062]) is one of quad serial peripheral interface (QSPI) flash and NAND/NOR flash (Olarig: fig. 3, NOR 315, [0048]).  The rationale to support a conclusion of obviousness is that the simple substitution of one known element (i.e., flash anticipated by Titley) for another (i.e., NOR specific flash taught by Olarig) yields predictable results to one of ordinary skill in the art (see MPEP 2143.I.B).

As to claims 5 and 12, Titley disclose configuration using a register-transfer level (RTL) module (IP developer provides the public portion to an IP user at the register-transfer-level (RTL) level, as a hardware description language (HDL)-implemented design, or as a synthesizable netlist. In some implementations, a user can then receive the, for example, HDL-implemented representation of the public portion of the IP block, and integrate the public portion with the user's own design. The user can then generate a programming file based on the integrated HDL design that contains the configuration settings or "programming bits" to implement the user's design, including the public portion of the IP block, in a physical FPGA device; [0033]).
Titley does not appear to explicitly disclose the ISP switch and detection of a push button pressed for a time-period above a predetermined amount of time.
However, Ho teaches the ISP switch (fig. 3, ISP/USER MODE DETECT 240; Mode indicator pin 220 is driven by...a switch, col. 6, lines 25-35) and detection of a push button pressed (to perform the mode indication function. Mode indicator pin 220 is driven by a latch, a switch, hard-wired to a logic level or through a connector to a signal originating from another part of the user system. If it is driven by a latch, that latch may optionally be set up by a keyboard; col. 6, lines 30-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Titley, Ho, and Olarig before him or her, to modify the circuit programming of Titley to include the ISP mode handling of Ho and in order to provide independence between modes.
The suggestion/motivation for doing so would have been provide independence and streamlining of programming operations (Ho: col. 2, lines 60-65; Olarig: [0044]).
Furthermore, Ho does not describe the keyboard latch detection in terms of “a time-period above a predetermined amount of time.”
However, one of ordinary skill in the art would recognize a common use of keyboard buttons includes actions taken upon an instant depression and actions taken upon a prolonged depression, each solution resulting predictably resulting in a corresponding action. Therefore,  it would have been “Obvious to try” either of the predictable solutions with reasonable expectation of success, and the solution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense” (MPEP 2143.I.E).

As to claims 6 and 13, the combination of Titley, Ho, and Olarig the FPGA circuit further comprising an on-chip flash memory configured to receive firmware images (Olarig: receiving...a firmware image...flashing, by the firmware upgrade module, a processor firmware storage with the processor firmware image, [0024], fig. 3 external host, [0050]; various components of these devices may be formed on one integrated circuit (IC) chip; [0062]) from the external NVM (Titley: programming file is then stored in, for example, an external non-volatile memory (e.g., Flash)...retrieve the programming bits from the non-volatile memory, and to load the retrieve programming bits into the FPGA device; [0062]).

As to claims 8 and 14, Titley discloses the ISP state machine is configured to perform one or instructions comprising: starting a CPU boot operation in ISP mode (Upon power-up or based on an instruction, the FPGA 100 enters a programming or "configuration" mode or state; [0042]), reading packets from a host to the one or more buffers (CAD tool...route particular signals to particular boundary LUTs...a boundary LUT can be defined logically as a single input buffer, [0051]; fig. 15, [0083]), and reading ISP status and control registers from the ISP manager and executing the ISP procedure using the ISP status and control registers (FPGAs are based on static random-access memory (SRAM)...configuration RAMs or "CRAMS." The programming bits programmed into the CRAMs (e.g., on power-up or during partial reconfiguration) to implement a circuit design such as an IP block are also referred to as the "configuration settings."...bits in the CRAMs 322 dictate which logical operation or function is to be performed by the LUT 220... Other CRAMs 322 control or dictate the configuration of the switches 106 and the routing architecture 108 including the routing between logic blocks, [0041-0042]).
While Titley disclose programming the external NVM (merged programming file is then stored in, for example, an external non-volatile memory, [0062]), Titley is silent regarding erasing the external NVM and does not appear to explicitly disclose copying the values from the buffers and programming the external NVM
However, Olarig discloses copying the values from the buffers and programming the external NVM (temporarily store the images in a processor firmware buffer 310 and/or a RTL firmware buffer 320. The firmware upgrade module 330 may then write the new processor firmware to the NOR flash 315, [0048]; erase flash partitions, and write to at least one of the partitions, [0050]; new processor firmware may be flashed to a partition on the NOR flash, [0053]).
The suggestion/motivation to combine remains as indicated above.


Claims 4, 7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Titley, Ho, and Olarig, as applied to claims 1-3, 5-6, 8-10, and 12-14 above, further in view of Chiou et al. (US Pub. No. 2020/0371828), hereinafter referred to as Chiou.
As to claims 4 and 11, while the combination of Titley, Ho, and Olarig teaches the external NVM is configured to communicate with the ISP manager, the combination does not appear to explicitly disclose the use of a quad serial peripheral interface (QSPI).
However, Chiou discloses a quad serial peripheral interface (QSPI) (QSPI flash memory module 248, fig. 2, [0042]).
Titley, Ho, Olarig, and Chiou are analogous art because they are from the same field of endeavor, circuit design and programming.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Titley, Ho, Olarig, and Chiou before him or her, to substitute the external memory taught by the combination Titley, Ho, and Olarig with the QSPI taught by Chiou because the simple substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2143.I.B).
Therefore, it would have been obvious to combine Titley, Ho, Olarig, and Chiou to obtain the invention as specified in the instant claim.

As to claims 7 and 15, while Titley discloses the FPGA circuit further comprising a master controller configured to communicate with the external NVM (an external non-volatile memory (e.g., Flash) on the same board as the physical FPGA device. As described above, upon powering up the device, logic on the board is configured to cause the FPGA to enter a programming or configuration mode, to retrieve the programming bits from the non-volatile memory, and to load the retrieve programming bits into the FPGA device; [0062]), Titley does not appear to explicitly disclose the use of QSPI.
However, Chiou discloses the use of QSPI in communication with a memory external to a FPGA  (QSPI flash memory module 248, fig. 2, [0042]).
The suggestion/motivation to combine remains as indicated above.

Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Titley in view of Olarig.
Referring to claim 16, Titley discloses a method, comprising: receiving an in-system programming (ISP) trigger at a field programmable gate array (FPGA) circuit (Upon power-up or based on an instruction, the FPGA 100 enters a programming or "configuration" mode or state; [0042]); in response to receiving the ISP trigger, configuring the FPGA circuit to operate in an ISP mode by an ISP manager (logic that caused the FPGA to enter the configuration mode, ...then retrieves the programming bits from the non-volatile memory and provides the retrieved programming bits to the FPGA 100. Logic within the FPGA 100 then programs the bits into the appropriate CRAMs; [0042]); executing an ISP procedure stored in an ISP machine (When in the configuration mode, the FPGA 100 expects that some of its pins--its programming pins--are going to receive bits in a CRAM programming operation), the ISP procedure comprising: starting a CPU (FPGA logic blocks 102 can be configured...to perform as complete microprocessors or processor cores, [0039]) boot operation in ISP mode (Upon power-up or based on an instruction, the FPGA 100 enters a programming or "configuration" mode or state; [0042]), reading packets from a host to the one or more buffers (CAD tool...route particular signals to particular boundary LUTs...a boundary LUT can be defined logically as a single input buffer, [0051]; fig. 15, [0083]), reading ISP status and control registers from the ISP manager and executing the ISP procedure using the ISP status and control registers (FPGAs are based on static random-access memory (SRAM)...configuration RAMs or "CRAMS." The programming bits programmed into the CRAMs (e.g., on power-up or during partial reconfiguration) to implement a circuit design such as an IP block are also referred to as the "configuration settings."...bits in the CRAMs 322 dictate which logical operation or function is to be performed by the LUT 220... Other CRAMs 322 control or dictate the configuration of the switches 106 and the routing architecture 108 including the routing between logic blocks, [0041-0042]).
Titley is silent regarding clearing one or more buffers, erasing a non-volatile memory (NVM) external to the FPGA, copying the values from the buffers and programming the NVM, hardware acceleration, and copying image of the NVM to on-chip flash on the FPGA.
However, Olarig discloses erasing a non-volatile memory (NVM) external to the FPGA and copying the values from the buffers and programming the external NVM (temporarily store the images in a processor firmware buffer 310 and/or a RTL firmware buffer 320. The firmware upgrade module 330 may then write the new processor firmware to the NOR flash 315, [0048]; erase flash partitions, and write to at least one of the partitions, [0050]; new processor firmware may be flashed to a partition on the NOR flash, [0053]), hardware acceleration (FPGA acceleration engines, [0046]), and copying image of the NVM to on-chip flash on the FPGA (receiving...a firmware image...flashing, by the firmware upgrade module, a processor firmware storage with the processor firmware image; and flashing, by the firmware upgrade module, a programmable logic of the FPGA with the RTL firmware image; [0024]).
Titley and Olarig are analogous art because they are from the same field of endeavor, circuit design and programming.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Titley and Olarig before him or her, to modify the circuit programming of Titley to include the firmware upgrade module of Olarig in order to streamline upgrades.
The suggestion/motivation for doing so would have been the streamlining of programming operations (Olarig: [0044]).
While Titley and Olarig each teach storing/programming buffers, each is silent regarding the specific sequence and therefore cannot be considered to explicitly teach the step of clearing one or more buffers.
However, the processes disclosed by Titley and Olarig both involve repetitive use of the one or more buffers; particularly, Titley teaches the process to configure/reconfigure, which involves the programming of buffers, can be repeated, and Olarig teaches a process of upgrading of firmware, which involves the new firmware being stored in the firmware buffer. One of ordinary skill in the art would recognize the requirement for the repetitive use of the buffers has a finite number so solutions, either the buffers are designed to accommodate multiple programming/firmware data sets or the buffers are design to be cleared/erased of old data to accommodate new data, with each solution predictably accommodating the buffering of new data. As such, it would have been “Obvious to try” either of the predictable solutions with reasonable expectation of success, and the solution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense” (MPEP 2143.I.E). As well, both Titley and Olarig relate to FPGA design and implementation, and one of ordinary skill in the art would recognize, as does Olarig, that physical size is a consideration the field of integrated circuit design, see Olarig [0004] and [0037]. Therefore, one of ordinary skill in the art would have been motivated to choose a buffer implementation which reduced the overall footprint and resource requirements to implement the buffer functionality anticipated by Titley and Olarig.
Therefore, it would have been obvious to combine Titley and Olarig to obtain the invention as specified in the instant claim.

As to claim 19, the combination of Titley in view of Olarig the FPGA circuit further comprising an on-chip flash memory configured to receive firmware images (Olarig: receiving...a firmware image...flashing, by the firmware upgrade module, a processor firmware storage with the processor firmware image, [0024], fig. 3 external host, [0050]; various components of these devices may be formed on one integrated circuit (IC) chip; [0062]) from the external NVM (Titley: programming file is then stored in, for example, an external non-volatile memory (e.g., Flash)...retrieve the programming bits from the non-volatile memory, and to load the retrieve programming bits into the FPGA device; [0062]).

As to claim 20, combination of Titley and Olarig discloses the external NVM (Titley: programming file is then stored in, for example, an external non-volatile memory (e.g., Flash); [0062]) is one of quad serial peripheral interface (QSPI) flash and NAND/NOR flash (Olarig: fig. 3, NOR 315, [0048]).  The rationale to support a conclusion of obviousness is that the simple substitution of one known element (i.e., flash anticipated by Titley) for another (i.e., NOR specific flash taught by Olarig) yields predictable results to one of ordinary skill in the art (see MPEP 2143.I.B).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Titley in view of Olarig, as applied to claims 16 and 19-20 above, further in view of Ho.
As to claims 17, Titley discloses receiving the ISP trigger and configuration using a register-transfer level (RTL) module (IP developer provides the public portion to an IP user at the register-transfer-level (RTL) level, as a hardware description language (HDL)-implemented design, or as a synthesizable netlist. In some implementations, a user can then receive the, for example, HDL-implemented representation of the public portion of the IP block, and integrate the public portion with the user's own design. The user can then generate a programming file based on the integrated HDL design that contains the configuration settings or "programming bits" to implement the user's design, including the public portion of the IP block, in a physical FPGA device; [0033]).
The combination of Titley in view of Olarig does not appear to explicitly disclose the ISP switch and detection of a push button pressed for a time-period above a predetermined amount of time.
However, Ho teaches the ISP switch (fig. 3, ISP/USER MODE DETECT 240; Mode indicator pin 220 is driven by...a switch, col. 6, lines 25-35) and detection of a push button pressed (to perform the mode indication function. Mode indicator pin 220 is driven by a latch, a switch, hard-wired to a logic level or through a connector to a signal originating from another part of the user system. If it is driven by a latch, that latch may optionally be set up by a keyboard; col. 6, lines 30-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Titley, Olarig, and Ho before him or her, to modify the circuit programming of Titley to include the ISP mode handling of Ho and in order to provide independence between modes.
The suggestion/motivation for doing so would have been provide independence and streamlining of programming operations (Ho: col. 2, lines 60-65; Olarig: [0044]).
Furthermore, Ho does not describe the keyboard latch detection in terms of “a time-period above a predetermined amount of time.”
However, one of ordinary skill in the art would recognize a common use of keyboard buttons includes actions taken upon an instant depression and actions taken upon a prolonged depression, each solution resulting predictably resulting in a corresponding action. Therefore,  it would have been “Obvious to try” either of the predictable solutions with reasonable expectation of success, and the solution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense” (MPEP 2143.I.E).

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Titley and Olarig, as applied to claims 16 and 19-20 above, further in view of Chiou.
As to claim 18, while Titley discloses the FPGA circuit further comprising a master controller configured to communicate with the external NVM (an external non-volatile memory (e.g., Flash) on the same board as the physical FPGA device. As described above, upon powering up the device, logic on the board is configured to cause the FPGA to enter a programming or configuration mode, to retrieve the programming bits from the non-volatile memory, and to load the retrieve programming bits into the FPGA device; [0062]), Titley does not appear to explicitly disclose the use of QSPI.
However, Chiou discloses the use of QSPI in communication with a memory external to a FPGA  (QSPI flash memory module 248, fig. 2, [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Titley, Olarig, and Chiou before him or her, to substitute the external memory taught by the combination Titley and Olarig with the QSPI taught by Chiou because the simple substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2143.I.B).
Therefore, it would have been obvious to combine Titley, Olarig, and Chiou to obtain the invention as specified in the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2006/0212838 of Carson et al. and US Patent No. 6249458 of Shokouhi et al. are pertinent to in-system programming of FPGAs.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184